DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is responsive to amendment filed on 01/10/2022.

Terminal Disclaimer
The terminal disclaimer filed on 01/10/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent No. 10/728,717 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Response to Amendment
The Examiner has acknowledged the amended claim 1 and the submission of new claims 2 – 20.

Response to Arguments
Applicant’s arguments, see amendment, filed 01/24/2022, with respect to rejected claim 1 and the submission of new claims 2 – 7 and 15 - 20 have been fully considered and are persuasive.  The rejection of claims 2 – 7 and 15 - 20 has been withdrawn. Claims 8 – 14 are being rejected.

Double Patenting
Claims 8 – 14 are directed to the same invention as that of claims 8 -  14 of commonly assigned 10,728,717. Under 35 U.S.C. 101, more than one patent may not be issued on the same invention.
The USPTO may not institute a derivation proceeding in the absence of a timely filed petition. The U.S. Patent and Trademark Office normally will not institute a derivation proceeding between 

US Application 16/916,685   
8. (New) A method comprising:

downloading a dictionary of update commands from a backend server to a first client device;
receiving, by the backend server, an update command selected by a user from the dictionary of update commands from the first client device;
using a decoder and the selected update command on the backend server to generate an updated data model replacing an existing data model; and
using the updated data model to generate an updated application.
9. (New) The method of claim 8, further comprising the steps of:
running a second client device with an application;
downloading the updated application from the backend server to the second client device; and



replacing the application running on the second        client device with the updated application.

10. (New) The method of claim 8, wherein the updated application is generated using the backend server.

11. (New) The method of claim 8, further comprising the steps of:
sending the selected update command via a Short Message Service (SMS) communication mechanism.

12. (New) The method of claim 8, further comprising the steps of decoding a value using the decoder selected from the group consisting of SMS, email, Application, chat, messenger and Voice-to-Text dependent decoders.

13. (New) The method of claim 8, further comprising the steps of:
translating the selected update command into the updated data model by using the dictionary selected from the group consisting of SMS, email, Application, 

US Application No. 16/916,685
chat, messenger and Voice-to-Text command dictionaries.

14. (New) The method of claim 8, further comprising the steps of:
using the backend server to generate a Dynamically Updated (DU) Data Model to execute a desired Update Command to generate the updated application selected from the group consisting of DU Native Mobile Application Clients (AP), DU Native Non- Mobile AP, DU Non-Native Mobile AP, DU Non-Mobile AP, DU Cloud AP, and DU Application Components.


8. A method of using a backend server to and a dictionary to generate an updated application, the method comprising: 
downloading a dictionary of update commands from
 the backend server to a first client device; 
receiving, by the backend server, an update 
command selected by a user from the dictionary of 
update commands from the first client device; 
using a decoder and the selected update command 
on the backend server to generate an updated data 
model replacing an existing data model; and 
using the updated data model to generate the 
updated application.
9. The method of claim 8, further comprising the steps of: 
running a second client device with an application; 
downloading the updated application from the 
backend server to the second client device; and 
replacing the application running on the second client 

device with the updated application.


10. The method of claim 9, wherein the updated 
application is generated using the backend server.

11. The method of claim 8, further comprising the steps of: 
sending the selected update command via a Short 
Message Service (SMS) communication mechanism.

12. The method of claim 8, further comprising the 
steps of decoding a value using the decoder selected 
from the group consisting of SMS, email, Application, 
chat, messenger and Voice-to-Text 
dependent decoders.

13. The method of claim 8, further comprising the 
steps of: 
translating the selected update command into the 
updated data model by using the dictionary 
selected from the group consisting of SMS, email, 
US Patent No. 10,728,717
Application, chat, messenger and Voice-to-Text 
command dictionaries.

14. The method of claim 8, further comprising the steps of: 
using the backend server to generate a Dynamically 
Updated (DU) Data Model to execute a desired
 Update Command to generate the updated 
application selected from the group consisting of DU 
Native Mobile Application Clients (AP), DU Native 
Non-Mobile AP, DU Non-Native Mobile AP, DU Non-
Mobile AP, DU Cloud AP, and DU Application Components.




Allowable Subject Matter
Claims 1 – 7 and 15 – 20 are allowed over the prior art.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YVES DALENCOURT whose telephone number is (571)272-3998. The examiner can normally be reached M-F 8AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ario Etienne can be reached on 571-272-4001. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.